Case 02-22977       Doc 2274     Filed 04/02/19 Entered 04/03/19 13:31:56             Desc Main
                                  Document      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:      02-22977
                                             )
EMERALD CASINO INC.,                         )               Chapter: 7
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
                Debtor(s)                    )
     ORDER APPROVING SECOND AND FINAL APPLICATION OF DEVELOPMENT
     SPECIALISTS, INC. FOR ALLOWANCE OF COMPENSATION AND EXPENSES

       THIS MATTER COMING ON TO BE HEARD upon consideration of the Second and Final
Application of Development Specialists, Inc. ("DSI") for professional services performed by DSI for the
period May 1, 2018 through February 7, 2019 (the "Application"); due and proper notice of the
Application having been given to all parties entitled thereto; the Court having heard the statements of
counsel and otherwise being fully advised in the premises; and the Court having jurisdiction over this
core proceeding:

         IT IS HEREBY ORDERED THAT:

         1.   The Application is GRANTED.

       2. DSI's fees in the amount of $324,227.50 for services performed by DSI during the period
May 1, 2018 through February 7, 2019 are hereby allowed.

        3. DSI's expenses in the amount of $5,845.04 incurred in connection therewith during the
period May 1, 2018 through February 7, 2019 are hereby allowed.

       4. The Trustee is authorized and directed to pay DSI fees and expenses incurred in the
aggregate amount of $330,072.54, less any amounts previously paid.

         5. The Court shall retain jurisdiction over any and all disputes arising out of or otherwise
relating to the interpretation, performance and enforcement of the terms and provisions of this Order.

        6. The Trustee is authorized to file Exhibit B to the Application under seal. Access to Exhibit
B will be prohibited without further order of the Court. Exhibit B will be disposed of following the
conclusion of this case consistent with Local Bankruptcy Rule 5005-4.G.

                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: April 02, 2019                                              United States Bankruptcy Judge
Case 02-22977    Doc 2274    Filed 04/02/19 Entered 04/03/19 13:31:56   Desc Main
                              Document     Page 2 of 2
Prepared by:
Micah R. Krohn (IL ARDC #6217264)
FRANKGECKER LLP
1327 W. Washington Blvd., Ste. 5G-H
Chicago, Illinois 60607
Tel.: (312) 276-1400
mkrohn@fgllp.com
